EXHIBIT 10j(ii)

 

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

2004–06 AWARD CYCLE

 

AGREEMENT between Verizon Communications Inc. (“Verizon”) and you (the
“Participant”).

 

1. Purpose of Agreement. The purpose of this Agreement is to provide a one-time
grant of performance stock units (“PSUs”) to the Participant.

 

2. Agreement. This Agreement is entered into pursuant to the terms of the 2001
Verizon Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences
the grant of a performance stock award in the form of PSUs pursuant to the Plan.
This Agreement is designed to comply with the requirements of Section 162(m) of
the Code and the Treasury Department Regulations thereunder. The PSUs and this
Agreement (including the covenants set forth in Exhibit A (the “Covenants”),
which are incorporated into and shall be a part of the Agreement) are subject to
the terms and provisions of the Plan. (The Participant may request a copy of the
Plan from the Verizon Compensation and Executive Benefits Department.) By
executing this Agreement, the Participant agrees to be bound by the terms and
provisions of the Plan, and by the actions of the Plan Administrator, the Human
Resources Committee of Verizon’s Board of Directors or any successor thereto
(the “Committee”), and any designee of the Committee.

 

3. Contingency. The grant of PSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of certain other conditions
contained herein. If the Participant does not properly accept (or revokes
acceptance of) this Agreement the Participant shall not be entitled to the PSUs.

 

4. Number of Units. The Participant is granted the number of PSUs specified on
the cover letter provided in conjunction with this Agreement. A PSU is a
hypothetical share of Verizon’s common stock. The value of a PSU on any given
date shall be equal to the closing price of Verizon’s common stock as of such
date. A PSU does not represent an equity interest in Verizon and carries no
voting rights. A Dividend Equivalent Unit (“DEU”) or fraction thereof shall be
added to each PSU each time that a dividend is paid on Verizon’s common stock.
The amount of each DEU shall be equal to the dividend paid on a share of
Verizon’s common stock. The DEU shall be converted into PSUs or fractions
thereof based upon the average of the high and low sales prices of Verizon’s
common stock traded on the New York Stock Exchange on the dividend payment date
of each declared dividend on Verizon’s common stock, and such PSUs or fractions
thereof shall be added to the Participant’s PSU balance.

 

5. Vesting.

 

(a) General. The Participant shall vest in the PSUs to the extent provided in
paragraph 5(b) (“Performance Requirement”) only if the Participant satisfies the
requirements of paragraph 5(c) (“Three-Year Continuous Employment Requirement”),
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of PSUs”).

 

(b) Performance Requirement.

 

(1) The PSUs shall vest based on the average annual total shareholder return
(“TSR”) of Verizon’s common stock during the three-year period beginning
January 1, 2004, and ending December 31, 2006, relative to the combined weighted
average annual TSR of the companies in



--------------------------------------------------------------------------------

the Standard & Poor’s 500 (“S&P 500®”) Index and the companies in the Telecom
Peer Company (“TPC”) Index during the same three-year period as provided in the
following table:

 

Relative TSR Position    Vested Percentage of PSUs*

Below 20%

   0%

20%

   40%

30%

   60%

40%

   80%

50%

   100%

60%

   120%

70%

   140%

80% or more

   200%

*For amounts between 20% and 80%, the vested percentage of PSUs shall equal
twice the Relative TSR Position (e.g., a Relative TSR Position of 52% equals a
104% vested percentage). However, the Committee’s discretion to administer the
Plan includes the absolute discretion to reduce the vested percentage of PSUs at
any Relative TSR Position, and the Committee’s exercise of this discretion shall
be final, conclusive and binding.

 

Note: No PSUs shall vest if the Relative TSR Position is less than 20% and the
maximum percentage of PSUs to vest shall be 200%.

 

(2) For purposes of the table set forth in paragraph 5(b)(1)—

 

(i) “Relative TSR Position” shall equal (A) 40% of the average annual Verizon
S&P 500 TSR Position during the Award Cycle, plus (B) 60% of the average annual
Verizon TPC TSR Position during the Award Cycle. The Committee’s discretion to
administer the Plan includes the absolute discretion to substitute or eliminate
companies in the Telecom Peer Index and determine the Relative TSR Position for
any period, and the Committee’s exercise of this discretion shall be final,
conclusive and binding.

 

(ii) “Verizon S&P 500 TSR Position” shall be, as determined by the Committee,
Verizon’s rank among companies in the S&P 500 Index in terms of TSR, expressed
as a percentage equal to the number of companies in the S&P 500 Index with a TSR
less than or equal to that of Verizon divided by the total number of companies
in such index.

 

(iii) “Verizon TPC TSR Position” shall be, as determined by the Committee, where
Verizon would rank among companies in the Telecom Peer Company Index in terms of
TSR if Verizon were included in such index, expressed as a percentage equal to
the number of companies in the TPC Index with a TSR less than or equal to that
of Verizon divided by the total number of companies in such index.

 

(iv) “TSR” or “Total Shareholder Return” shall mean the change in the price of a
share of common stock from the beginning of a period (as measured by the closing
price of a share of such stock on the last trading day preceding the beginning
of the period) until the end of such period (as measured by the closing price of
a share of such stock on the last trading day of the period), adjusted to
reflect the reinvestment of dividends (if any) through the purchase of common
stock and as may be necessary to take into account stock splits or other events
similar to those described in Section 4.3 of the Plan.



--------------------------------------------------------------------------------

(v) “Award Cycle” shall mean the three-year period beginning on January 1, 2004,
and ending at the close of business on December 31, 2006.

 

(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, the PSUs shall vest only if the Participant is continuously
employed by the Company from the date the PSUs are granted through the end of
the Award Cycle.

 

(d) Transfer. Transfer of employment from Verizon to a Related Company (as
defined in paragraph 13), from a Related Company to Verizon, or from one Related
Company to another Related Company shall not constitute a separation from
employment hereunder, and service with a Related Company shall be treated as
service with the Company for purposes of the three-year continuous employment
requirement in paragraph 5(c).

 

6. Payment. All payments under this Agreement shall be made in cash. As soon as
practicable after the end of the Award Cycle, except as described in paragraph
7(c), the value of the PSUs (minus any withholding for income taxes) shall be
paid to the Participant (subject, however, to any deferral application that the
Participant has made under the deferral plan (if any) then available to the
Participant and under procedures adopted by the Plan Administrator). If the
Participant dies before any payment due hereunder is made, such payment shall be
made to the Participant’s beneficiary. Once a payment has been made with respect
to a PSU, the PSU shall be canceled.

 

7. Early Cancellation/Accelerated Vesting of PSUs. Subject to the provisions of
paragraph 7(c), PSUs may vest or be forfeited before vesting in accordance with
paragraph 5 as follows:

 

(a) Voluntary Separation or Discharge for Cause.

 

(1) If the Participant is not eligible to Retire (as defined in paragraph
7(b)(5)) and (i) quits, (ii) is terminated for Cause (as defined below), or
(iii) separates from employment under circumstances not described in paragraph
7(b), all then-unvested PSUs shall be canceled immediately and shall not be
payable.

 

(2) For purposes of this Agreement, “Cause” means (i) grossly incompetent
performance or substantial or continuing inattention to or neglect of the duties
and responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement involving the Company; or a material breach of the Code of Business
Conduct or any of the Covenants set forth in Exhibit A to this Agreement, all as
determined by the Plan Administrator in its discretion, or (ii) commission of
any felony of which the Participant is finally adjudged guilty by a court of
competent jurisdiction.

 

(b) Retirement, Involuntary Termination Without Cause, Death or Disability.

 

(1) This paragraph 7(b) shall apply if, on or before the last day of the Award
Cycle, the Participant:

 

(i) Retires (as defined below), or

 

(ii) Separates from employment by reason of an involuntary termination without
Cause (as determined by the Plan Administrator), death, or disability.



--------------------------------------------------------------------------------

(2) Subject to paragraph 7(b)(3), if the Participant separates from employment
under circumstances described in paragraph 7(b)(1), the Participant’s
then-unvested PSUs shall be subject to the vesting provisions set forth in
paragraph 5(a), except that the three-year continuous employment requirement set
forth in paragraph 5(c) shall not apply, provided that the Participant does not
commit a material breach of any of the Covenants and provided that the
Participant executes a release satisfactory to the Company waiving any claims he
may have against the Company.

 

(3) The Participant shall vest under this paragraph 7(b) only in a percentage of
the PSUs that would otherwise have vested based upon the ratio of (i) the number
of months the Participant was actively at work during the Award Cycle to
(ii) the total number of months in the Award Cycle. For this purpose, a
Participant who is actively at work through and including the 15th day of any
month shall receive credit for the full month, and a Participant who is not
actively at work through and including the 15th day of the month shall not
receive any credit for that month.

 

(4) Any PSUs that vest pursuant to paragraph 7(b)(3) shall be payable as soon as
practicable after the end of the Award Cycle, except as described in paragraph
7(c). However, the Plan Administrator’s discretion to administer the Plan
includes the absolute discretion to determine whether and the extent to which
the Participant is eligible to receive DEUs with respect to dividends declared
after the Participant’s separation from employment, and the Plan Administrator’s
exercise of this discretion shall be final, conclusive and binding.

 

(5) For purposes of this Agreement, “Retire” means (i) to retire after having
attained at least 15 years of Net Credited Service (as defined under the Verizon
Management Pension Plan) and a combination of age and years of Net Credited
Service that equals or exceeds 75 points, or (ii) retirement under any other
circumstances determined in writing by the Plan Administrator.

 

(c) Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan) on or before the last day of the Award Cycle, all then-unvested PSUs
shall vest and be payable immediately (without prorating of the award) at 50% of
the maximum award payout without regard to the performance requirement in
paragraph 5(b) or the three-year continuous employment requirement in paragraph
5(c); provided, however, that if the Participant terminates employment before
the Change in Control occurs under the circumstances described in paragraph
7(b)(3), the immediately payable award described in this sentence shall be
prorated as described in paragraph 7(b)(3). A Change in Control that occurs
after the end of the Award Cycle shall have no effect on whether any PSUs vest
or become payable. A Participant who receives the immediate award payment
provided in this paragraph 7(c) shall be entitled to receive payment for all
dividends declared before the Change in Control, even if such dividends are paid
or payable after the Change in Control.

 

(d) Vesting Schedule. Except as provided in paragraphs 7(b) and (c), nothing in
this paragraph 7 shall alter the vesting schedule prescribed by paragraph 5.

 

8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates. Except as
provided in the Plan or in this Agreement, no adjustment shall be made, for
dividends or other rights for which the record date occurs while the PSUs are
outstanding.

 

9. Revocation or Amendment of Agreement. Except to the extent required by law or
specifically contemplated under this Agreement (including, but not limited to,
the determination of Relative TSR Position, Verizon S&P 500 TSR Position, and
Verizon TPC TSR Position, and whether the Participant has been terminated for
Cause, has a disability, or has satisfied the three-year continuous employment



--------------------------------------------------------------------------------

requirement), the Committee may not, without the written consent of the
Participant, (a) revoke this Agreement insofar as it relates to the PSUs granted
hereunder, or (b) make or change any determination or change any term, condition
or provision affecting the PSUs if the determination or change would materially
and adversely affect the PSUs or the Participant’s rights thereto. Nothing in
the preceding sentence shall preclude the Committee from exercising reasonable
administrative discretion with respect to the Plan or this Agreement.

 

10. Assignment. The PSUs shall not be assignable or transferable except by will
or by the laws of descent and distribution. During the Participant’s lifetime,
the PSUs may be deferred only by the Participant or by the Participant’s
guardian or legal representative.

 

11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Plan Administrator. If the Participant fails
to so designate a beneficiary, or if no such designated beneficiary survives the
Participant, the Participant’s beneficiary shall be the Participant’s estate.

 

12. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by Verizon or a Related Company,
except as determined by the board of directors of such company. The Participant
acknowledges that receipt of this Agreement or any prior PSU agreement shall not
entitle the Participant to any other benefits under the Plan or any other plans
maintained by the Company.

 

13. Company and Related Company. For purposes of this Agreement, “Company” means
collectively Verizon and Related Companies. “Related Company” means (a) any
corporation, partnership, joint venture, or other entity in which Verizon holds
a direct or indirect ownership or proprietary interest of 50 percent or more, or
(b) any corporation, partnership, joint venture, or other entity in which
Verizon holds an ownership or other proprietary interest of less than 50 percent
but which, in the discretion of the Committee, is treated as a Related Company
for purposes of this Agreement.

 

14. Employment Status. The grant of the PSUs shall not be deemed to constitute a
contract of employment between the Company and the Participant, nor shall it
constitute a right to remain in the employ of any such company.

 

15. Withholding. The Participant shall be responsible for any income taxes and
the employee portion of any employment taxes that arise in connection with this
grant of PSUs, and the Company shall make such arrangements as it deems
necessary for withholding of any taxes it determines are required to be withheld
pursuant to any applicable law or regulation.

 

16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its sole discretion, determines to be necessary or advisable.

 

17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive, and binding. The Committee may
designate any individual or individuals to perform any of its functions
hereunder.



--------------------------------------------------------------------------------

18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the PSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon such last-mentioned person or entity.

 

19. Construction. This Agreement is intended to grant the PSUs upon the terms
and conditions authorized by the Plan. Any provisions of this Agreement that
cannot be so administered, interpreted, or construed shall be disregarded. In
the event that any provision of this Agreement is held invalid or unenforceable
by a court of competent jurisdiction, such provision shall be considered
separate and apart from the remainder of this Agreement, which shall remain in
full force and effect. In the event that any provision is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.

 

20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.

 

21. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement (including its Exhibit) and the Plan by executing this
Agreement pursuant to the instructions provided and otherwise complying with the
requirements of paragraph 3. The Participant and Verizon hereby expressly agree
that the use of electronic media to indicate confirmation, consent, signature,
acceptance, agreement and delivery shall be legally valid and have the same
legal force and effect as if the Participant and Verizon executed this Agreement
(including its Exhibit) in paper form.

 

22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or to the Participant’s
legal, tax, or financial adviser, provided that the Participant take all
reasonable measures to assure that he or she does not disclose the terms of this
Agreement to a third party except as otherwise required by law.

 

23. Additional Remedies. In addition to any other rights or remedies, whether
legal, equitable, or otherwise, that each of the parties to this Agreement may
have (including the right of the Company to terminate the Participant for
Cause), the Participant acknowledges that—

 

(a) The Covenants in Exhibit A to this Agreement are essential to the continued
goodwill and profitability of the Company;

 

(b) The Participant has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the Covenants in Exhibit A;

 

(c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
Covenants in Exhibit A;

 

(d) Irreparable damage to the Company shall result in the event that the
Covenants in Exhibit A are not specifically enforced and that monetary damages
will not adequately protect the Company from a breach of these Covenants;



--------------------------------------------------------------------------------

(e) If any dispute arises concerning the violation by the Participant of the
Covenants in Exhibit A, an injunction may be issued restraining such violation
pending the determination of such controversy, and no bond or other security
shall be required in connection therewith;

 

(f) Such Covenants shall continue to apply after any expiration, termination, or
cancellation of this Agreement; and

 

(g) The Participant’s breach of any of such Covenants shall result in the
Participant’s immediate forfeiture of all rights and benefits under this
Agreement.



--------------------------------------------------------------------------------

Exhibit A - Covenants

 

1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached, you, the Participant, agree that:

 

(a) Prohibited Conduct — During the period of your employment with the Company,
and for the period ending six months after your termination of employment for
any reason from the Company, you shall not, without the prior written consent of
the Plan Administrator:

 

(1) personally engage in Competitive Activities (as defined below); or

 

(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any individual, partnership, firm, corporation, or institution engaged in
Competitive Activities, or any company or person affiliated with such person or
entity engaged in Competitive Activities; provided that your purchase or
holding, for investment purposes, of securities of a publicly traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this paragraph so long as your equity interest in any such company is less than
a controlling interest;

 

provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any individual, partnership, firm, corporation, or institution
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities, or (ii) engaging in the
private practice of law as a sole practitioner or as a partner in (or as an
employee of or counsel to) a law firm in accordance with applicable legal and
professional standards.

 

(b) Competitive Activities — For purposes of the Agreement to which this Exhibit
A is attached, “Competitive Activities” means business activities relating to
products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company, and (2) for which you then have responsibility
to plan, develop, manage, market, oversee or perform, or had any such
responsibility within your most recent 24 months of employment with the Company.
Notwithstanding the previous sentence, a business activity shall not be treated
as a Competitive Activity if the geographic marketing area of the relevant
products or services sold by you or a third party does not overlap with the
geographic marketing area for the applicable products and services of the
Company.

 

2. Interference With Business Relations — During the period of your employment
with the Company, and for a period ending with the expiration of twelve
(12) months following your termination of employment for any reason from the
Company, you shall not, without the written consent of the Plan Administrator:

 

(a) recruit or solicit any employee of the Company for employment or for
retention as a consultant or service provider;

 

(b) hire or participate (with another company or third party) in the process of
hiring (other than for the Company) any person who is then an employee of the
Company, or provide names or other



--------------------------------------------------------------------------------

information about Company employees to any person, entity or business (other
than the Company) under circumstances that could lead to the use of any such
information for purposes of recruiting or hiring;

 

(c) interfere with the relationship of the Company with any of its employees,
agents, or representatives;

 

(d) solicit or induce, or in any manner attempt to solicit or induce, any
client, customer, or prospect of the Company (1) to cease being, or not to
become, a customer of the Company or (2) to divert any business of such customer
or prospect from the Company; or

 

(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, prospects, suppliers, consultants, or employees.

 

3. Return Of Property; Intellectual Property Rights — You agree that on or
before your termination of employment for any reason with the Company, you shall
return to the Company all property owned by the Company or in which the Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company is
the rightful owner of any programs, ideas, inventions, discoveries, patented or
copyrighted material, or trademarks that you may have originated or developed,
or assisted in originating or developing, during your period of employment with
the Company, where any such origination or development involved the use of
Company time, information or resources, or the exercise of your responsibilities
for or on behalf of the Company. You shall at all times, both before and after
termination of employment, cooperate with the Company in executing and
delivering documents requested by the Company, and taking any other actions,
that are necessary or requested by the Company to assist the Company in
patenting, copyrighting, protecting, enforcing or registering any programs,
ideas, inventions, discoveries, works of authorship, data, information, patented
or copyrighted material, or trademarks, and to vest title thereto solely in the
Company.

 

4. Proprietary And Confidential Information — You shall at all times preserve
the confidentiality of all Proprietary Information (defined below) and trade
secrets of the Company, except and to the extent that disclosure of such
information is legally required. “Proprietary information” means information or
data related to the Company, including information entrusted to the Company by
others, which has not been fully disclosed to the public by the Company and
which is treated as confidential or protected within the business of the Company
or is of value to competitors, such as strategic or tactical business plans;
undisclosed financial data; ideas, processes, methods, techniques, systems,
non-public information, models, devices, programs, computer software, or related
information; documents relating to regulatory matters and correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing and cost data; reports and analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information and data; identities of users and
purchasers of the Company’s products or services; and other confidential matters
pertaining to or known by the Company, including confidential information of a
third party that you know or should know the Company is obligated to protect.

 

5. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.

 

6. Agreement to Covenants. You shall indicate your agreement to these Covenants
in accordance with the instructions provided. You and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if you and Verizon executed these Covenants
in paper form.